Citation Nr: 1700339	
Decision Date: 01/06/17    Archive Date: 01/13/17

DOCKET NO.  11-12 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an initial disability rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine and herniated nucleus pulposis.

2. Entitlement to an initial disability rating in excess of 10 percent for lumbar radiculopathy of the right lower extremity, from September 15, 2009 to September 25, 2014, and in excess of 20 percent since September 26, 2014.

3. Entitlement to an initial disability rating in excess of 10 percent for lumbar radiculopathy of the left lower extremity, from September 15, 2009 to September 25, 2014, and in excess of 20 percent since September 26, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1974 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Board previously remanded the case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

There was a VA examination for the Veteran's lumbosacral spine disorder                        in accordance with prior remand. However, the examination report reflects that there is further evidence to obtain given that the Veteran stated that "his doctors on the outside [physician names listed] felt that his percentage for his back condition was too low."  Accordingly, the private treatment records should be obtained.  
As these records may prove relevant to the rating claims for right/left lumbar radiculopathy , those claims are likewise remanded.     

In addition, the Veteran should be re-examined in view of the recent decision of the U.S. Court of Appeals for Veteran's Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016) (indicating parameters of VA musculoskeletal Compensation and Pension examinations with respect to literal requirements articulated in 38 C.F.R. § 4.59).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the latest VA treatment records and associate them with the Veterans Benefits Management System (VBMS) electronic claims file.

2. Contact the Veteran requesting that he identify all further relevant sources of outpatient treatment --  particularly from Dr. Goldstein (private osteopath), and, Dr. Schwartz (apparently, VA practitioner).  For private treatment records ensure the Veteran completes a medical release form (VA Form 21-4142).  Then obtain relevant records based on the information provided.  

If a private records search happens to be unsuccessful, take appropriate follow up, per 38 C.F.R. § 3.159(e).

3. Schedule the Veteran for VA examination to determine the severity of his service-connected degenerative disc disease of the lumbosacral spine and herniated nucleus pulposis, and attendant lower extremity radiculopathy.  The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings should be set forth in detail.

The VA examiner should indicate all present symptoms and manifestations from the Veteran's service-connected lumbosacral spine disorder.  The examiner should report complete range of motion findings for the thoracolumbar spine.  Range of motion measurement must be provided in active motion, passive motion, weight-bearing and nonweight-bearing positions (as appropriate).  
Additionally, the examiner must document all functional loss of the thoracolumbar spine, including due to pain on use, weakness, repetitive motion, flare-ups, fatigue, and incoordination.  Any functional loss must be documented in terms of additional lost degrees of range of motion. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Also document findings, if any, regarding thoracolumbar spine ankylosis (i.e., total joint immobility).

Further, determine the frequency and severity of all incapacitating episodes of Intervertebral Disc Syndrome (IVDS) of the thoracolumbar spine, if any,                              (an "incapacitating episode" being defined as requiring physician-prescribed bedrest).

Finally, with regard to the Veteran's service-connected bilateral lower extremity radiculopathy (sciatic nerves) provide indication of the current symptomatology, and then estimate overall severity (per rating criteria:                    mild incomplete paralysis, moderate incomplete paralysis, moderately severe incomplete paralysis, or severe with marked muscular atrophy; or instead, a complete paralysis.).

The examiner should provide a complete rationale for all opinions provided.

4. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

5. Thereafter, readjudicate the claims on appeal in light all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

